EXHIBIT 10.4




UNCONDITIONAL AND CONTINUING GUARANTY

        THIS UNCONDITIONAL AND CONTINUING GUARANTY (the “Guaranty”) is made this
18th day of August, 2009, by J.D. NICHOLS and NTS MORTGAGE INCOME FUND, a
Delaware corporation, whose address for all purposes relevant to this Guaranty
is 10172 Linn Station Road, Louisville, Kentucky 40223 (the “Guarantors”) in
favor of NATIONAL CITY BANK, a national banking association having an address at
One East Fourth Street, Cincinnati, Ohio 45202 (the “Bank”).


RECITALS:

        A.     NTS/VIRGINIA DEVELOPMENT COMPANY (“NTS/Virginia”), a Virginia
corporation and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky
corporation (“NTS/Lake Forest II”) (NTS/Virginia and NTS/Lake Forest II may be
collectively referred to herein as the “Borrowers”), have requested a loan from
the Bank, and the Bank has agreed to the loan, provided, among other things,
that the Guarantors guaranty the payment of all of the indebtedness to be
evidenced by such loan, together with interest thereon, for the benefit of the
Bank.

        B.     The Guarantors acknowledge that they will derive substantial
economic benefit from the making of the loan so requested to Borrowers.

        NOW, THEREFORE, for Ten Dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
for the purpose of inducing the Bank to extend credit to the Borrowers, the
Guarantors hereby agrees as follows:

        1.     Absolute and Unconditional Guaranty. The Guarantors absolutely
and unconditionally guarantee: (a) the prompt and punctual payment when due, by
acceleration or otherwise, of all of the indebtedness evidenced by that certain
Promissory Note in the principal amount of One Million Three Hundred Eighty-Five
Thousand Five Hundred Forty-Four and 00/100 Dollars ($1,385,544.00) (which,
together with any and all amendments, modifications and supplements thereof and
all notes issued in substitution or exchange therefor, is referred to as the
“Note”) from Borrowers in favor of the Bank dated of even date herewith; and (b)
and under any and all other documents, instruments and agreements evidencing or
securing the indebtedness evidenced by the Note (all of such documents,
instruments and agreements, and all amendments and modifications thereof, are
collectively referred to herein as the “Loan Documents”). The Guarantors’
obligation for the payment of the indebtedness evidenced by the Note and Loan
Documents shall include, without limitation, the obligation for the payment of:
(a) the outstanding principal balance of such indebtedness under the Note; (b)
all interest which may accrue or be payable pursuant to the Note (including,
without limitation, interest at any default rate specified in the Note); (c) all
fees and costs which may be or become payable in accordance with the terms of
the Note and Loan Documents (including all late fees and charges); and (d) all
costs of collecting or enforcing the Note, Loan Documents or this Guaranty. All
of the obligations described in this Section 1 are collectively referred to as
the “Guaranteed Obligations.” Bank acknowledges that the guaranty of J.D.
Nichols hereunder is limited to the above-described Guaranteed Obligations and
shall not be extended to cover the obligations of the Borrowers under the Six
Million Seven Hundred Ninety-Nine Thousand Four Hundred Sixty-

-1-

--------------------------------------------------------------------------------

Eight and 00/100 Dollar ($6,799,468.00) loan made to Borrowers by Bank as the
same was extended and modified of even date herewith (“Original Fawn Lake
Loan”), notwithstanding the cross-default and cross-collateralization provisions
of the loan documents evidencing the Guaranteed Obligations and the Original
Fawn Lake Loan.

        2.     Guarantee Unconditional. The Guarantors’ obligations hereunder
are continuing, absolute and unconditional, regardless of any facts or
circumstances which might otherwise constitute a legal or equitable discharge
of, or a defense for, a Guarantor or surety. This absolute, continuing,
unconditional, and unrestricted guaranty is a guaranty of payment and not a
guaranty of collection. Upon Borrowers’ failure to pay the Guaranteed
Obligations promptly when due, Bank, at its sole option, may proceed against the
Guarantors to collect the Guaranteed Obligations, with or without proceeding
against the Borrowers, any co-maker or co-surety or co-Guarantors, any indorser
or any collateral held as security for the Guaranteed Obligations. Any and all
payments upon the Guaranteed Obligations made by the Borrowers, the undersigned,
or any other person, and the proceeds of any and all collateral securing the
payment of the Guaranteed Obligations and this Guaranty, may be applied by Bank
in whatever manner it may determine in its sole discretion. Without limiting the
generality of the foregoing, the Guarantors agree that the Bank may take the
following actions, without the knowledge or consent of the Guarantors and
without affecting the liability of the Guarantors under this Guaranty:

        (a)       The Note or any other Loan Document may be modified or
amended, and all or any component of Guaranteed Obligations may be renewed or
the maturity may be extended from time to time at any rate or rates of interest;


        (b)       Property now or hereafter held as security for or pertaining
to the Guaranteed Obligations may be sold, exchanged, surrendered or otherwise
dealt with by the Bank; and


        (c)       Settlements, compromises, compositions, accounts stated and
agreed balances pertaining to the Guaranteed Obligations may be affected in good
faith between the Bank and the Borrowers.


In addition, the Guarantors agree that their obligations hereunder shall remain
in full force and effect without regard to, and shall not be released,
discharged or affected by: (i) any exercise or nonexercise, or delay in
exercising, any right, power or remedy under or in respect of the Note, this
Guaranty or any other Loan Document, or any waiver, consent, indulgence or other
action (or inaction) in respect of any of the same; (ii) any bankruptcy,
insolvency, arrangement, composition or similar proceedings commenced by or
against either Borrower; (iii) any failure to perfect, or any release or waiver
of, any rights or security furnished to the Bank with respect to any of the
Guaranteed Obligations; (iv) the genuineness, validity or enforceability of any
of the Loan Documents; (v) any limitations of liability of the Borrowers which
may be provided in any Loan Document; or (vi) any other circumstances which
might otherwise constitute a legal or equitable discharge of a Guarantor or
surety.

        3.     No Duty to Exhaust Remedies. The Guarantors hereby expressly
waive diligence, protest, demand, presentment and notices of any kind, and
waives any requirement that the Bank exhaust any right or remedy, or proceed
first against the Borrowers or any security for the

-2-

--------------------------------------------------------------------------------

Guaranteed Obligations before calling upon the Guarantors for collection of the
Guaranteed Obligation.

        4.     SUBROGATION. UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE
PAID IN FULL, THE GUARANTORS AGREE NOT TO SEEK RECOURSE AGAINST THE BORROWERS BY
WAY OF SUBROGATION OR OTHERWISE IF SUCH GUARANTORS IS CALLED UPON TO PAY THE
BANK UNDER THIS INSTRUMENT. UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE
PAID IN FULL, THE GUARANTORS IRREVOCABLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE
AT ANY TIME (WHETHER ARISING DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR
CONTRACT) TO ASSERT ANY CLAIM AGAINST THE BORROWERS ON ACCOUNT OF PAYMENTS MADE
BY THE GUARANTORS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AND
ALL RIGHTS OR SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR
INDEMNITY.

        5.     Effect of Bankruptcy Proceedings, Etc. If at any time any whole
or partial payment of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned by the Bank upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrowers or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrowers, this Guaranty shall continue to
be effective, or be reinstated, as the case may be, all as though such payment
had not been made.

        6.     Reporting Requirements. The Guarantors shall furnish to the Bank
when requested, and in any event not less frequently than once each year: (i)
financial statements in form and substance reasonably satisfactory to the Bank,
and (ii) true, correct and complete copies of its federal income tax return (as
the same is filed with the Internal Revenue Service). The Guarantors represents
and warrants to the Bank that all financial statements furnished (or to be
furnished) to the Bank accurately reflect (or, when delivered, will accurately
reflect) its financial condition at the times and for the periods therein
stated.

        7.     Certain Transfers Prohibited. The Guarantors agree that so long
as any of the Guaranteed Obligations remains outstanding, he will not give or
otherwise transfer or dispose of any material portion of its assets to any other
person or entity for less than the reasonably equivalent value of such assets.

        8.     Miscellaneous Provisions.

        (a)       From time to time at the Bank’s request, the Guarantors shall
execute and deliver to or as directed by the Bank any and all documents,
instruments or agreements of further assurance that the Bank may reasonably
require to confirm this Guaranty or to carry out the purpose and intent hereof.


        (b)       This Guaranty may not be modified, amended, discharged or
terminated except by a written instrument executed by each party against whom
such modification, amendment, discharge or termination is sought.


-3-

--------------------------------------------------------------------------------

        (c)       No course of dealing and no delay by the Bank in exercising
any right or remedy hereunder shall affect or impair any other or future
exercise of any such right or remedy. The rights and remedies of the Bank under
this Guaranty are cumulative and are not exclusive of any rights or remedies
which may be available to the Bank under the Note, under any other Loan
Document, at law or in equity; any or all such remedies may be exercised
concurrently or successively.


        (d)       The Guarantors agree to pay, or to reimburse the Bank for, any
and all out-of-pocket expenses reasonably incurred by the Bank (including,
without limitation, reasonable attorneys’ fees and costs) in connection with the
enforcement or preservation of the Bank’s rights under this Guaranty.


        (e)       If any provision of this Guaranty, or the application of any
such provision to any person or circumstance, shall be invalid or enforceable,
the remainder of this Guaranty or the application of any such provision to other
persons or circumstances shall not be affected thereby, and shall remain valid
and enforceable to the fullest extent permitted by law.


        (f)       This Guaranty shall be binding upon the Guarantors and its
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns.


        (g)       This Guaranty shall be governed by the laws of the State of
Ohio.


        (h)       AS A SPECIFIC INDUCEMENT FOR THE BANK TO EXTEND CREDIT TO THE
BORROWERS, AND AFTER HAVING THE OPPORTUNITY TO CONSULT COUNSEL, THE GUARANTORS
EXPRESSLY WAIVE ANY RIGHT THAT HE MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION OR PROCEEDING ARISING FROM OR RELATED TO THIS GUARANTY.


        (i)       All notices, requests, demands and other communications in
connection with this Guaranty shall be in writing and shall be sent by certified
mail, postage prepaid, return receipt requested and addressed as set forth
below:


(i)   if to the Bank:

NATIONAL CITY BANK
One East Fourth Street
Cincinnati, Ohio 45202
Attn: Commercial Real Estate Division


    with a copy concurrently to:

Keating, Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Attn: Mark J. Weber, Esq.



-4-

--------------------------------------------------------------------------------

(ii)   if to the Guarantors:

NTS Mortgage Income Fund
J.D. Nichols
10172 Linn Station Road
Louisville, Kentucky 40223
Attn: Gregory A. Wells



    with a copy concurrently to:

Rosann D. Tafel, Esq.
NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223


        All notices furnished in compliance with the foregoing shall be deemed
effective when received by the party to whom it is addressed.

        (j)       This guaranty shall inure to the benefit of and bind the
parties hereto, their successors and assigns, and their legal representatives or
heirs. Bank may, at its option, assign this guaranty to any other party who is
or becomes the indorsee or assignee of any part of the Guaranteed Obligations,
or who is in possession of or the bearer of any part of the Guaranteed
Obligations that is payable to the bearer, and the undersigned shall continue to
be liable under this guaranty to such other party to the extent of such
indorsed, assigned, or possessed Guaranteed Obligations.


        This Unconditional and Continuing Guarantee is executed as of the date
first set forth above.

Witnesses: GUARANTORS:           NTS MORTGAGE INCOME FUND,
a Delaware corporation /s/ Susan M. Howard                  
Print: Susan M. Howard             

/s/ Rita K. Martin                        
Print: Rita K. Martin                     
By: /s/ Brian F. Lavin                            
Name: Brian F. Lavin
Title: President       /s/ Susan M. Howard                  
Print: Susan M. Howard             

/s/ Janice M. Hrusovsky             
Print: Janice M. Hrusovsky          
/s/ J.D. Nichols                                       
J.D. Nichols



-5-